Hill, J.
The uncontroverted evidence in this case supported the allegations of the libel for divorce; and the juiy having returned a verdict contrary to the uncontroverted evidence, the verdict for the defendant *107was unauthorized, and the court below erred in refusing a new trial based only on the usual general grounds. Civil Code (1910), §§ 2945, 2946.
No. 3795.
July 20, 1923.

Judgment reversed.

All the Justices concur, except Russell, G. J., dissenting.
Don. H. Olarlc, for plaintiff. II. G. Dulces, for defendant.